Motion Granted, Appeal Dismissed, and Memorandum Opinion filed March
22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00329-CV

                         JAMES CARROLL, Appellant

                                       V.

  THERMO FISHER SCIENTIFIC, INC.; VISUALIZATION SCIENCES
 GROUP, LLC D/B/A FEI HOUSTON COMPANY; AND FEI COMPANY,
                          Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-28799


                         MEMORANDUM OPINION

      This is an appeal from a final judgment signed April 7, 2021. On March 14,
2022, appellant proceeding pro se filed an unopposed motion dismiss the appeal
“with prejudice.” We construe the motion as one for voluntary dismissal under
Texas Rule of Appellate Procedure 42.1(a)(1). So construed, the motion is granted,
and the appeal is dismissed.
                                 PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                        2